DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022, 05/18/2022 was filed after the mailing date of the non-final on 12/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-31 were previously pending and subject to a non-final action filed on 12/15/2021. In the response filed on 03/11/2022, claims 4 and 9 were amended. Therefore, claims 1-31 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, see page 12, filed 03/11/2022, with respect to the Drawing have been fully considered and are persuasive.  The objection of Drawing has been withdrawn.

Applicant’s arguments, see pages 12-13, filed 03/11/2022, with respect to rejection of claims 4 and 9 under 35 U.S.C. 112 (b) have been fully considered and are persuasive.  The rejection of 112 (b) for claims 4 and 9 has been withdrawn.

Applicant's arguments, see pages 13-19, filed 03/11/2022, with respect to the rejection of claims 1-4, 6-9, 11, 14, 18-19, 22-23 and 25 under 35 U.S.C. 102 have been fully considered but they are not persuasive for the following reasons below.
Applicant’s argument (i): Applicant respectfully submits that the cited references, taken individually or in combination, fail to disclose or suggest that, Ghatage et al. fails to disclose automatically extracting data from a classified file using one or more extractors in an RPA workflow, as claimed. Ghatage et al., all mappings are performed external to RPA system 170. Any alleged equivalents in Ghatage et al. to the claimed "classifiers" are not performed by RPA. Ghatage et al. does not disclose automatically classifying a file into one or more document types using one or more classifiers in an RPA workflow, as claimed.
Examiner Response (i): The examiner respectfully disagrees because Ghatage teaches: automatically classify a file into one or more document types using one or more classifiers in a robotic process automation (RPA) workflow; (Ghatage – [0022-0023] Receive an input package 152 can include a plurality of documents 1522 and metadata 1524 associated with the primary entity. The document categorizer 102 includes two categorizers--a first categorizer 112 and a second categorizer 114. Processor-readable documents are further categorized by the second categorizer 114 into various domains and each document is individually identified. If the plurality of documents 1522 are financial documents related to a primary entity such as a company, then the second categorizer 114 may classify the plurality of documents 1522 into the finance domain and individual documents such as a balance sheet, an income statement and other documents are separately identified. The second categorizer 114 classify each document separately.) Ghatage Fig. 1 is a block diagram illustrates a workflow for receiving a plurality of documents and classifying the document. 
Applicant’s argument (ii): Furthermore, with respect to claim 6, the claim recites, in part, "execut[ing] a classification validation module providing an interface to review, correct, and/or manually process files for the automatic classification." Claim 22, which has its own scope, recites similar features. In rejecting these features, the Office Action, on page 8, relied on paragraphs [0017], [0020], and [0025] of Ghatage et al. Applicant respectfully submits that Ghatage et al. fails to disclose these features, both explicitly and implicitly. Applicant found nothing in Ghatage et al. pertaining to an interface, executed by a classification validation module, to review, correct, and/or manually process files for the automatic classification, as claimed. Rather, and as noted by the Office Action, mappings are transmitted to RPA system 170. However, the mapping is performed by AI-based data transformation system 100, and no validation interface is mentioned.
Examiner Response (ii): The examiner respectfully disagrees in claim 6 and claim 22, Ghatage teaches: execute a classification validation module providing an interface to review, correct, and/or manually process files for the automatic classification. (Ghatage − [0017] [0019] [0020] [0025] The mappings are transmitted to an RPA system which executes one or more automated processes by consuming the mappings. In an example, the mappings can also be displayed for manual validation on one or more output user interfaces.) Paragraph 0019, recites the mapping can also be displayed for manual validation on one or more output user interfaces. Paragraph 0020 also recites validation of the data transformation are also made possible by graphical user interfaces (interfaces)
Applicant’s argument (iii): Claim 11 recites, in part, "execut[ing] a data extraction validation module providing an interface to correct and/or manually process data points from the automatic extraction." Claim 25, which has its own scope, recites similar features. In rejecting these features, the Office Action, on page 9, relied on paragraphs [0017], [0020], and [0025] of Ghatage et al. Applicant respectfully submits that Ghatage et al. fails to disclose these features, both explicitly and implicitly. Applicant found nothing in Ghatage et al. pertaining to an interface, executed by an extraction validation module, to correct and/or manually process data points from the automatic extraction, as claimed. Rather, and as noted by the Office Action, mappings are transmitted to RPA system 170. However, the mapping is performed by AI-based data transformation system 100, and no validation interface is mentioned.
Examiner Response (iii): The examiner respectfully disagrees in claim 11 and claim 25, Ghatage teaches: wherein the program is further configured to cause the at least one processor to: execute a data extraction validation module providing an interface to correct and/or manually process data points from the automatic extraction. (Ghatage − [0017] [0019] [0020] [0025] The mappings are transmitted to an RPA system which executes one or more automated processes by consuming the mappings. In an example, the mappings can also be displayed for manual validation on one or more output user interfaces.) Paragraph 0019, recites the mapping can also be displayed for manual validation on one or more output user interfaces. Paragraph 0020 also recites validation of the data transformation are also made possible by graphical user interfaces (interfaces)

Applicant's arguments, see pages 19-26, filed 03/11/2022, with respect to the rejection of claims 5, 10, 12-13, 15-17, 20-21, 24 and 26-31 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the following reasons below.
Applicant’s argument (1): Independent claim 26 recites, in part, "automatically classify[ing] the file into one or more document types using one or more classifiers in the RPA workflow". Applicant respectfully notes that, as can be seen in FIG. 1 of Ghatage et al. above, RPA system 170 is separate from AI-based data transformation system 100. in Ghatage et al., all mappings are performed external to RPA system 170. As such, the operations performed by data extractor 104 are not performed as part of an RPA system, nor as part of an RPA workflow. Thus, Ghatage et al. fails to disclose automatically extracting data from a classified file using one or more extractors in an RPA. 
Examiner Response (1): The examiner respectfully disagrees because in claim 26, Ghatage teaches: automatically classify a file into one or more document types using one or more classifiers in a robotic process automation (RPA) workflow; (Ghatage – [0022-0023] Receive an input package 152 can include a plurality of documents 1522 and metadata 1524 associated with the primary entity. The document categorizer 102 includes two categorizers--a first categorizer 112 and a second categorizer 114. Processor-readable documents are further categorized by the second categorizer 114 into various domains and each document is individually identified. If the plurality of documents 1522 are financial documents related to a primary entity such as a company, then the second categorizer 114 may classify the plurality of documents 1522 into the finance domain and individual documents such as a balance sheet, an income statement and other documents are separately identified. The second categorizer 114 classify each document separately.) Ghatage Fig. 1 is a block diagram illustrates a workflow for receiving a plurality of documents and classifying the document. 
Applicant’s argument (2): Furthermore, with respect to claim 29, the claim recites, in part, "execut[ing] a classification validation module providing an interface to review, correct, and/or manually process files for the automatic classification." In rejecting these features, the Office Action, on page 28, relied on paragraphs [0017], [0020], and [0025] of Ghatage et al. Applicant respectfully submits that the cited art fails to disclose, teach, or suggest these features, both individually and in combination. Applicant found nothing in Ghatage et al. pertaining to an interface, executed by a classification validation module, to review, correct, and/or manually process files for the automatic classification, as claimed. Rather, and as noted by the Office Action, mappings are transmitted to RPA system 170. However, the mapping is performed by AI-based data transformation system 100, and no validation interface is mentioned. Furthermore, nothing was cited or found in Priestas et al. that cures these deficiencies.
Examiner Response (2): The examiner respectfully disagrees in claim 29, Ghatage teaches: execute a classification validation module providing an interface to review, correct, and/or manually process files for the automatic classification. (Ghatage − [0017] [0019] [0020] [0025] The mappings are transmitted to an RPA system which executes one or more automated processes by consuming the mappings. In an example, the mappings can also be displayed for manual validation on one or more output user interfaces.) Paragraph 0019, recites the mapping can also be displayed for manual validation on one or more output user interfaces. Paragraph 0020 also recites validation of the data transformation are also made possible by graphical user interfaces (interfaces)
Applicant’s argument (3): Claim 31 recites, in part, "execut[ing] a data extraction validation module providing an interface to correct and/or manually process data points from the automatic extraction." In rejecting these features, the Office Action, on page 29, relied on paragraphs [0017], [0020], and Page 25 of [0025] of Ghatage et al. Applicant respectfully submits that the cited art fails to disclose, teach, or suggest these features, both individually and in combination. Applicant found nothing in Ghatage et al. pertaining to an interface, executed by an extraction validation module, to correct and/or manually process data points from the automatic extraction, as claimed. Rather, and as noted by the Office Action, mappings are transmitted to RPA system 170. However, the mapping is performed by AI-based data transformation system 100, and no validation interface is mentioned. Furthermore, nothing was cited or found in Priestas et al. that cures these deficiencies. Accordingly, Applicant respectfully submits that the rejection has been overcome and respectfully requests that the rejection be withdrawn.
Examiner Response (3): The examiner respectfully disagrees in claim 31, Ghatage teaches: execute a data extraction validation module providing an interface to correct and/or manually process data points from the automatic extraction. (Ghatage − [0017] [0019] [0020] [0025] The mappings are transmitted to an RPA system which executes one or more automated processes by consuming the mappings. In an example, the mappings can also be displayed for manual validation on one or more output user interfaces.) Paragraph 0019, recites the mapping can also be displayed for manual validation on one or more output user interfaces. Paragraph 0020 also recites validation of the data transformation are also made possible by graphical user interfaces (interfaces)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11, 14, 18-19, 22-23 and 25 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Ghatage (US PGPUB: 20200234183, Filed Date: Jan. 22, 2019).
Regarding independent claim 1, Ghatage teaches: A computer program embodied on a non-transitory computer-readable medium, the program configured to cause at least one processor to: 
automatically classify a file into one or more document types using one or more classifiers in a robotic process automation (RPA) workflow; (Ghatage – [0022-0023] Receive an input package 152 can include a plurality of documents 1522 and metadata 1524 associated with the primary entity. The document categorizer 102 includes two categorizers--a first categorizer 112 and a second categorizer 114. Processor-readable documents are further categorized by the second categorizer 114 into various domains and each document is individually identified. If the plurality of documents 1522 are financial documents related to a primary entity such as a company, then the second categorizer 114 may classify the plurality of documents 1522 into the finance domain and individual documents such as a balance sheet, an income statement and other documents are separately identified. The second categorizer 114 classify each document separately.)
store results of the automatic classification in a classification data structure; (Ghatage – [0022-0023] Receive an input package 152 can include a plurality of documents 1522 and metadata 1524 associated with the primary entity. The document categorizer 102 includes two categorizers--a first categorizer 112 and a second categorizer 114. Processor-readable documents are further categorized by the second categorizer 114 into various domains and each document is individually identified. If the plurality of documents 1522 are financial documents related to a primary entity such as a company, then the second categorizer 114 may classify the plurality of documents 1522 into the finance domain and individual documents such as a balance sheet, an income statement and other documents are separately identified. The second categorizer 114 classify each document separately. [0024] The categorized documents are then processed by the data extractor 104 for extraction of data.)
automatically extract data from the classified file using one or more extractors in the RPA workflow; (Ghatage – [0030-0031] FIG. 3 shows a block diagram of a data extractor 104 in accordance with the examples disclosed herein. The parser 322 accesses the individual documents 252 analyzes the syntactic structures of the text by analyzing the constituent words based on the underlying grammar via textual processing and NLP techniques. [0031] The entity identifier 304 can include trained ML models 342 such as classifiers or an annotated custom Spacy model for the identification of the entities.)
store the automatically extracted data in an extraction data structure; (Ghatage – [0032] The datasets 352 can include data structures storing the various input fields including the name value pairs associated with the various entities for extraction by the data extractor 104. In an example, each of the individual documents 252 may have a corresponding one of the datasets 352 generated by the data extractor 104 so that data from multiple pages of each document is consolidated into a data set. [0021] In addition, a data store 180 can also be coupled to the data transformation system 100 for storing data received, generated and/or consumed during the various processes.)
and output the automatically extracted data. (Ghatage – [0032] [0043] FIG. 10 shows an example UI 1000 including the mappings 156 generated from financial statements in accordance with the examples disclosed herein. A report displaying the mapped fields is shown in the UI 1000. [0044] FIG. 11 shows the inputs and outputs generated by the data transformation system 100 in accordance with the examples disclosed herein. The extracted entities include named entities such as organization, date, income interest, bank/credit card fee, and money-related entities such as 1114.)
Regarding dependent claim 2, Ghatage teaches: wherein the one or more classifiers are configured to perform layout-based classification, sentiment-based classification, feature- based classification, natural language processing (NLP)-based classification, machine learning (ML)-based classification, deep learning-based classification, image-based classification, keyword-based classification, color-based classification, or any combination thereof. (Ghatage − [0017-0018] AI-based models can be trained to identify the document structures. ML models can be trained to extract the relationships between the entities. [0040] Analyzing using NLP techniques.)
Regarding dependent claim 3, Ghatage teaches: wherein the automatic classification comprises using acceptance criteria based on minimum confidence thresholds for each of the one or more classifiers. (Ghatage − [0017] [0042] Classifying a document into one of the domains. Determined if similarity value is greater than a predetermined similarity threshold. The predetermined similarity threshold is the minimum.)
Regarding dependent claim 4, Ghatage teaches: wherein the automatic classification comprises mapping a master taxonomy and an internal taxonomy a respective classifier of the one or more classifiers. (Ghatage − [0033-0034] FIG. 4 shows a block diagram of the automatic field mapper 106 in accordance with the examples disclosed herein. The automatic field mapper 106 takes as input a document structure 402, the various datasets 352 and a selected ontology for generating the mappings 156 between the input data fields included in the datasets 352 to the output fields to be identified from the selected ontology 406. Accordingly, an output 414 e.g., a JSON output with mappings 156 of particular elements of the datasets 352 to the output fields 412 may be produced.)
Regarding dependent claim 6, Ghatage teaches: execute a classification validation module providing an interface to review, correct, and/or manually process files for the automatic classification. (Ghatage − [0017] [0019] [0020] [0025] The mappings are transmitted to an RPA system which executes one or more automated processes by consuming the mappings. In an example, the mappings can also be displayed for manual validation on one or more output user interfaces.)
Regarding dependent claim 7, Ghatage teaches: wherein the one or more extractors are configured to perform template-based extraction, layout-based extraction, keyword-based extraction, regular expression-based extraction, context-based extraction, label/anchor-based extraction, pattern-based extraction, natural language processing-based extraction, machine learning extraction, deep learning extraction, metadata-based extraction, or any combination thereof. (Ghatage – [0030-0031] The parser 322 accesses the individual documents 252 analyzes the syntactic structures of the text by analyzing the constituent words based on the underlying grammar via textual processing and NLP techniques. [0031] The entity identifier 304 can include trained ML models 342 such as classifiers or an annotated custom Spacy model for the identification of the entities.)
Regarding dependent claim 8, Ghatage teaches: wherein the automatic data extraction comprises using acceptance criteria based on minimum confidence thresholds for each of the one or more extractors. (Ghatage − [0030-0031] [0042] Classifying a document into one of the domains. Determined if similarity value is greater than a predetermined similarity threshold. The predetermined similarity threshold is the minimum.)
Regarding dependent claim 9, Ghatage teaches: wherein the automatic data extraction comprises mapping a master taxonomy and an internal taxonomy of a respective extractor of the one or more extractors. (Ghatage − [0033-0034] FIG. 4 shows a block diagram of the automatic field mapper 106 in accordance with the examples disclosed herein. The automatic field mapper 106 takes as input a document structure 402, the various datasets 352 and a selected ontology for generating the mappings 156 between the input data fields included in the datasets 352 to the output fields to be identified from the selected ontology 406. Accordingly, an output 414 e.g., a JSON output with mappings 156 of particular elements of the datasets 352 to the output fields 412 may be produced.)
Regarding dependent claim 11, Ghatage teaches: wherein the program is further configured to cause the at least one processor to: execute a data extraction validation module providing an interface to correct and/or manually process data points from the automatic extraction. (Ghatage − [0017] [0020] [0025] The mappings are transmitted to an RPA system which executes one or more automated processes by consuming the mappings. In an example, the mappings can also be displayed for manual validation on one or more output user interfaces.)
Regarding dependent claim 14, Ghatage teaches: execute a taxonomy manager providing an interface facilitating definition of a list of document types targeted for the automatic classification and automatic data extraction, along with associated fields for each of the document types; receive a list of defined document types and the associated fields for each of the defined document types via the taxonomy manager; and store the list of document types and the associated fields in a master taxonomy data structure. (Ghatage – [0032] [0043] FIG. 10 shows an example UI 1000 including the mappings 156 generated from financial statements in accordance with the examples disclosed herein. A report displaying the mapped fields is shown in the UI 1000. [0044] FIG. 11 shows the inputs and outputs generated by the data transformation system 100 in accordance with the examples disclosed herein. The extracted entities include named entities such as organization, date, income interest, bank/credit card fee, and money-related entities such as 1114. [0025] The report generator can be coupled to one of the GUIs 160 included in the data transformation system 100 to permit review and validation of the mappings 156.)
Regarding dependent claim 18, Ghatage teaches: the program further configured to cause the at least one processor to: export the results of the automatic classification and the automatically extracted data for usage in other systems. (Ghatage − [0026] The JSON output file from the data transformation system are saved.)
Regarding independent claim 19, Ghatage teaches: A computer-implemented method, comprising: 
receiving, by a computing system, a list of defined document types and associated fields for each of the defined document types from a taxonomy manager; (Ghatage – [0018-0019] The plurality of documents are then parsed, tokenized and tagged with the parts of speech (POS) data to create tuples. Each entity can be characterized by a name-value pair that is extracted from one or more of the plurality of documents using the trained ML models. [0019] An ontology is selected based on the domain. A trained ML-based relationship model receives as input the entities and entity relationships, the metadata, the rules and the ontology. The trained ML-based relationship model generates mappings of the entities as characterized by the name-value pairs with output fields selected from the ontology. The mappings are transmitted to an RPA system which executes one or more automated processes by consuming the mappings. In an example, the mappings can also be displayed for manual validation on one or more output user interfaces.)
storing the list of document types and the associated fields in a master taxonomy data structure, by the computing system; (Ghatage – [0022-0023] Receive an input package 152 can include a plurality of documents 1522 and metadata 1524 associated with the primary entity. The document categorizer 102 includes two categorizers--a first categorizer 112 and a second categorizer 114. Processor-readable documents are further categorized by the second categorizer 114 into various domains and each document is individually identified. If the plurality of documents 1522 are financial documents related to a primary entity such as a company, then the second categorizer 114 may classify the plurality of documents 1522 into the finance domain and individual documents such as a balance sheet, an income statement and other documents are separately identified. The second categorizer 114 classify each document separately. [0024] The categorized documents are then processed by the data extractor 104 for extraction of data.)
automatically classifying the file into one or more document types, by the computing system, using one or more classifiers in a robotic process automation (RPA) workflow; (Ghatage – [0022-0023] Receive an input package 152 can include a plurality of documents 1522 and metadata 1524 associated with the primary entity. The document categorizer 102 includes two categorizers--a first categorizer 112 and a second categorizer 114. Processor-readable documents are further categorized by the second categorizer 114 into various domains and each document is individually identified. If the plurality of documents 1522 are financial documents related to a primary entity such as a company, then the second categorizer 114 may classify the plurality of documents 1522 into the finance domain and individual documents such as a balance sheet, an income statement and other documents are separately identified. The second categorizer 114 classify each document separately.)
storing results of the automatic classification in a classification data structure, by the computing system; (Ghatage – [0022-0023] Receive an input package 152 can include a plurality of documents 1522 and metadata 1524 associated with the primary entity. The document categorizer 102 includes two categorizers--a first categorizer 112 and a second categorizer 114. Processor-readable documents are further categorized by the second categorizer 114 into various domains and each document is individually identified. If the plurality of documents 1522 are financial documents related to a primary entity such as a company, then the second categorizer 114 may classify the plurality of documents 1522 into the finance domain and individual documents such as a balance sheet, an income statement and other documents are separately identified. The second categorizer 114 classify each document separately. [0024] The categorized documents are then processed by the data extractor 104 for extraction of data.)
and outputting the results of the automatic classification, by the computing system. (Ghatage – [0032] [0043] FIG. 10 shows an example UI 1000 including the mappings 156 generated from financial statements in accordance with the examples disclosed herein. A report displaying the mapped fields is shown in the UI 1000. [0044] FIG. 11 shows the inputs and outputs generated by the data transformation system 100 in accordance with the examples disclosed herein. The extracted entities include named entities such as organization, date, income interest, bank/credit card fee, and money-related entities such as 1114.)
Regarding dependent claim 22, Ghatage teaches: executing, by the computing system, a classification validation module providing an interface to review, correct, and/or manually process files for the automatic classification. (Ghatage − [0017] [0019] [0020] [0025] The mappings are transmitted to an RPA system which executes one or more automated processes by consuming the mappings. In an example, the mappings can also be displayed for manual validation on one or more output user interfaces.)
Regarding dependent claim 23, Ghatage teaches: automatically extracting data from the classified document using one or more extractors in the RPA workflow, by the computing system; and storing the automatically extracted data in an extraction data structure, by the computing system. (Ghatage – [0030-0031] FIG. 3 shows a block diagram of a data extractor 104 in accordance with the examples disclosed herein. [0032] The datasets 352 can include data structures storing the various input fields including the name value pairs associated with the various entities for extraction by the data extractor 104. In an example, each of the individual documents 252 may have a corresponding one of the datasets 352 generated by the data extractor 104 so that data from multiple pages of each document is consolidated into a data set. [0021] In addition, a data store 180 can also be coupled to the data transformation system 100 for storing data received, generated and/or consumed during the various processes.)
Regarding dependent claim 25, Ghatage teaches: executing, by the computing system, a data extraction validation module providing an interface to correct and/or manually process data points from the automatic extraction. (Ghatage − [0017] [0019] [0020] [0025] The mappings are transmitted to an RPA system which executes one or more automated processes by consuming the mappings. In an example, the mappings can also be displayed for manual validation on one or more output user interfaces.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 12-13, 15-17, 20-21, 24 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ghatage as applied to claims 1-4, 6-9, 11, 14, 18-19, 22-23 and 25 above, and further in view of Priestas (US PGPUB: 20190087395, Filed Date: Nov. 2, 2018).
Regarding dependent claim 5, Ghatage does not explicitly teach: wherein the program is further configured to cause the at least one processor to: prioritize results from each classifier based on a classifier order in the RPA workflow, selecting classifiers of the one or more classifiers for use in the automatic classification based on the document type, assigning a minimum confidence threshold to at least one of the one or more classifiers, or any combination thereof.
However, Priestas teaches: wherein the program is further configured to cause the at least one processor to: prioritizing results from each classifier based on a classifier order in the RPA workflow, selecting classifiers of the one or more classifiers for use in the automatic classification based on the document type, assigning a minimum confidence threshold to at least one of the one or more classifiers, or any combination thereof. (Priestas – [0033] [0038] The domain model 104 can be designed to prioritize flexibility or performance speed in different examples. The document processing system 100 can therefore be configured to compare a variety of fields and field types across multiple documents while the domain model 104 can validate the fields. In an example, the document processing system 100 can provide GUIs for user validation of the fields.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Ghatage with Priestas since both inventions are in the same field of endeavor of artificial intelligence (AI) workflow processes. Adding the teaching of Priestas to include automate process for applying different domain models for classifications of documents. One of ordinary skill in the art would have been motivated to make such modification for autonomous execution of categorizing a plurality of documents with little or no human intervention.
Regarding dependent claim 10, Ghatage does not explicitly teach: wherein the program is further configured to cause the at least one processor to: prioritize results from each extractor based on an extractor order in the RPA workflow, selecting extractors of the one or more extractors for use in the automatic extraction based on the document type, assigning a minimum confidence threshold to at least one of the one or more extractors, or any combination thereof.
However, Priestas teaches: wherein the program is further configured to cause the at least one processor to: prioritize results from each extractor based on an extractor order in the RPA workflow, selecting extractors of the one or more extractors for use in the automatic extraction based on the document type, assigning a minimum confidence threshold to at least one of the one or more extractors, or any combination thereof. (Priestas – [0033] [0038] The domain model 104 can be designed to prioritize flexibility or performance speed in different examples. The document processing system 100 can therefore be configured to compare a variety of fields and field types across multiple documents while the domain model 104 can validate the fields. In an example, the document processing system 100 can provide GUIs for user validation of the fields.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Ghatage with Priestas since both inventions are in the same field of endeavor of artificial intelligence (AI) workflow processes. Adding the teaching of Priestas to include automate process for applying different domain models for classifications of documents. One of ordinary skill in the art would have been motivated to make such modification for autonomous execution of categorizing a plurality of documents with little or no human intervention.
Regarding dependent claim 12, Ghatage does not explicitly teach: wherein the program is further configured to cause the at least one processor to: execute an extractor training module that facilitates completion of a feedback loop for the one or more extractors.
However, Priestas teaches: wherein the program is further configured to cause the at least one processor to: execute an extractor training module that facilitates completion of a feedback loop for the one or more extractors. (Priestas – [0040-0041] In the event a user does not approve the data, the user can make the changes via the GUI or the user may flag the data for other reviews. The changes or edits made by the user to the extracted information can be stored within the document processing system 100 and used to train one or more of the intent analyzer 106 and the domain model 104 by the feedback collector 118.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Ghatage with Priestas since both inventions are in the same field of endeavor of artificial intelligence (AI) workflow processes. Adding the teaching of Priestas to include automate process for applying different domain models for classifications of documents. One of ordinary skill in the art would have been motivated to make such modification for autonomous execution of categorizing a plurality of documents with little or no human intervention.
Regarding dependent claim 13, Ghatage does not explicitly teach: wherein the program is configured to cause the at least one processor to: execute a classifier training module that facilitates completion of a feedback loop for the one or more classifiers.
However, Priestas teaches: wherein the program is configured to cause the at least one processor to: execute a classifier training module that facilitates completion of a feedback loop for the one or more classifiers. (Priestas – [0040-0041] In the event a user does not approve the data, the user can make the changes via the GUI or the user may flag the data for other reviews. The changes or edits made by the user to the extracted information can be stored within the document processing system 100 and used to train one or more of the intent analyzer 106 and the domain model 104 by the feedback collector 118.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Ghatage with Priestas since both inventions are in the same field of endeavor of artificial intelligence (AI) workflow processes. Adding the teaching of Priestas to include automate process for applying different domain models for classifications of documents. One of ordinary skill in the art would have been motivated to make such modification for autonomous execution of categorizing a plurality of documents with little or no human intervention.
Regarding dependent claim 15, Ghatage teaches: wherein the program is further configured to cause the at least one processor to: execute a digitization activity in a robotic process automation (RPA) workflow; (Ghatage − An AI-based data transformation system is disclosed herein. The data transformation system receives an input package containing a plurality of documents which are used to generate mappings that enable a RPA system to execute one or more automated processes. In addition to the plurality of documents, the input package can include metadata that enables the generation of the mappings. Various documents such as spreadsheets, word processor documents that include structured data, unstructured data, continuous textual data etc. can thus be categorized and converted into processor-readable formats.)
Ghatage teaches output a text version of a file (Ghatage – [0026] outputting in JSON format) but does not explicitly teach: and a Document Object Model (DOM) stored in a DOM data structure.
However, Priestas teaches: and output a text version of a file and a Document Object Model (DOM) stored in a DOM data structure. (Priestas – [0113-0116] internal master document 172 can be generated in different formats such as a text file, a spreadsheet, an extensible markup (XML) file database etc. XML document is a DOM structure.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Ghatage with Priestas since both inventions are in the same field of endeavor of artificial intelligence (AI) workflow processes. Adding the teaching of Priestas to include automate process for applying different domain models for classifications of documents. One of ordinary skill in the art would have been motivated to make such modification for autonomous execution of categorizing a plurality of documents with little or no human intervention.
Regarding dependent claim 16, Ghatage teaches: wherein the DOM comprises information pertaining to typed sections, typed word groups, and word level information in the file that are enhanced with rotation, skew, relative width and height information, or any combination thereof. (Ghatage − AI-based models can be trained to identify the document structures which can include elements such as headers, sub-headers as well as data arranging elements such as lists, tables etc.)
Regarding dependent claim 17, Ghatage does not explicitly teach: implementing a voting system for the plurality of OCR engines; and outputting a best combined result from the plurality of OCR engines.
However, Priestas teaches: implementing a voting system for the plurality of OCR engines; and outputting a best combined result from the plurality of OCR engines. (Priestas – [0040-0041] In the event a user does not approve the data, the user can make the changes via the GUI or the user may flag the data for other reviews. The changes or edits made by the user to the extracted information can be stored within the document processing system 100 and used to train one or more of the intent analyzer 106 and the domain model 104 by the feedback collector 118. [0046] a manual resolver 310 can alert a user via one of the GUIs 140 to receive manual input for the discrepancy resolution. The manual input thus received can be obtained by the feedback collector 118 as training data for training the document processing system 100.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Ghatage with Priestas since both inventions are in the same field of endeavor of artificial intelligence (AI) workflow processes. Adding the teaching of Priestas to include automate process for applying different domain models for classifications of documents. One of ordinary skill in the art would have been motivated to make such modification for autonomous execution of categorizing a plurality of documents with little or no human intervention.
Regarding dependent claim 20, Ghatage teaches: executing a digitization activity in the RPA workflow, by the computing system; (Ghatage − An AI-based data transformation system is disclosed herein. The data transformation system receives an input package containing a plurality of documents which are used to generate mappings that enable a RPA system to execute one or more automated processes. In addition to the plurality of documents, the input package can include metadata that enables the generation of the mappings. Various documents such as spreadsheets, word processor documents that include structured data, unstructured data, continuous textual data etc. can thus be categorized and converted into processor-readable formats.)
wherein the DOM comprises information pertaining to typed sections, typed word groups, and word level information in the file that are enhanced with rotation, skew, relative width and height information, or any combination thereof. (Ghatage − AI-based models can be trained to identify the document structures which can include elements such as headers, sub-headers as well as data arranging elements such as lists, tables etc.)
Ghatage teaches output a text version of a file (Ghatage – [0017] outputting in JSON format) but does not explicitly teach: and a Document Object Model (DOM) stored in a DOM data structure.
However, Priestas teaches: and outputting a text version of a file and a Document Object Model (DOM) stored in a DOM data structure, by the computing system, (Priestas – [0113-0116] internal master document 172 can be generated in different formats such as a text file, a spreadsheet, an extensible markup (XML) file database etc. XML document is a DOM structure.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Ghatage with Priestas since both inventions are in the same field of endeavor of artificial intelligence (AI) workflow processes. Adding the teaching of Priestas to include automate process for applying different domain models for classifications of documents. One of ordinary skill in the art would have been motivated to make such modification for autonomous execution of categorizing a plurality of documents with little or no human intervention.
Regarding dependent claim 21, Ghatage does not explicitly teach: executing a classifier training module, by the computing system, that facilitates completion of a feedback loop for the one or more classifiers.
However, Priestas teaches: executing a classifier training module, by the computing system, that facilitates completion of a feedback loop for the one or more classifiers. (Priestas – [0040-0041] In the event a user does not approve the data, the user can make the changes via the GUI or the user may flag the data for other reviews. The changes or edits made by the user to the extracted information can be stored within the document processing system 100 and used to train one or more of the intent analyzer 106 and the domain model 104 by the feedback collector 118.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Ghatage with Priestas since both inventions are in the same field of endeavor of artificial intelligence (AI) workflow processes. Adding the teaching of Priestas to include automate process for applying different domain models for classifications of documents. One of ordinary skill in the art would have been motivated to make such modification for autonomous execution of categorizing a plurality of documents with little or no human intervention.
Regarding dependent claim 24, Ghatage does not explicitly teach: executing an extractor training module, by the computing system, that facilitates completion of a feedback loop for the one or more extractors.
However, Priestas teaches: executing an extractor training module, by the computing system, that facilitates completion of a feedback loop for the one or more extractors. (Priestas – [0040-0041] In the event a user does not approve the data, the user can make the changes via the GUI or the user may flag the data for other reviews. The changes or edits made by the user to the extracted information can be stored within the document processing system 100 and used to train one or more of the intent analyzer 106 and the domain model 104 by the feedback collector 118.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Ghatage with Priestas since both inventions are in the same field of endeavor of artificial intelligence (AI) workflow processes. Adding the teaching of Priestas to include automate process for applying different domain models for classifications of documents. One of ordinary skill in the art would have been motivated to make such modification for autonomous execution of categorizing a plurality of documents with little or no human intervention.
Regarding independent claim 26, Ghatage teaches: A system, comprising: 
memory storing computer program instructions; 
and at least one processor configured to execute the computer program instructions, the instructions configured to cause the at least one processor to: 
receive a list of defined document types and associated fields for each of the defined document types from a taxonomy manager; 
execute a digitization activity in a robotic process automation (RPA) workflow (Ghatage − An AI-based data transformation system is disclosed herein. The data transformation system receives an input package containing a plurality of documents which are used to generate mappings that enable a RPA system to execute one or more automated processes. In addition to the plurality of documents, the input package can include metadata that enables the generation of the mappings. Various documents such as spreadsheets, word processor documents that include structured data, unstructured data, continuous textual data etc. can thus be categorized and converted into processor-readable formats.)
automatically classify the file into one or more document types using one or more classifiers in the RPA workflow; (Ghatage – [0022-0023] Receive an input package 152 can include a plurality of documents 1522 and metadata 1524 associated with the primary entity. The document categorizer 102 includes two categorizers--a first categorizer 112 and a second categorizer 114. Processor-readable documents are further categorized by the second categorizer 114 into various domains and each document is individually identified. If the plurality of documents 1522 are financial documents related to a primary entity such as a company, then the second categorizer 114 may classify the plurality of documents 1522 into the finance domain and individual documents such as a balance sheet, an income statement and other documents are separately identified. The second categorizer 114 classify each document separately.)
automatically extract data from the classified document using one or more extractors in the RPA workflow; (Ghatage – [0030-0031] FIG. 3 shows a block diagram of a data extractor 104 in accordance with the examples disclosed herein. The parser 322 accesses the individual documents 252 analyzes the syntactic structures of the text by analyzing the constituent words based on the underlying grammar via textual processing and NLP techniques. [0031] The entity identifier 304 can include trained ML models 342 such as classifiers or an annotated custom Spacy model for the identification of the entities.)
and output the automatically extracted data. (Ghatage – [0032] [0043] FIG. 10 shows an example UI 1000 including the mappings 156 generated from financial statements in accordance with the examples disclosed herein. A report displaying the mapped fields is shown in the UI 1000. [0044] FIG. 11 shows the inputs and outputs generated by the data transformation system 100 in accordance with the examples disclosed herein. The extracted entities include named entities such as organization, date, income interest, bank/credit card fee, and money-related entities such as 1114.)
Ghatage teaches output a text version of a file (Ghatage – [0026] outputting in JSON format) but does not explicitly teach: and a Document Object Model (DOM) stored in a DOM data structure.
and output a text version of a file and a Document Object Model (DOM); (Priestas – [0113-0116] internal master document 172 can be generated in different formats such as a text file, a spreadsheet, an extensible markup (XML) file database etc. XML document is a DOM structure.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Ghatage with Priestas since both inventions are in the same field of endeavor of artificial intelligence (AI) workflow processes. Adding the teaching of Priestas to include automate process for applying different domain models for classifications of documents. One of ordinary skill in the art would have been motivated to make such modification for autonomous execution of categorizing a plurality of documents with little or no human intervention.
Regarding dependent claim 27, Ghatage does not explicitly teach: wherein the program is further configured to cause the at least one processor to: prioritize results from each classifier based on a classifier order in the RPA workflow, selecting classifiers of the one or more classifiers for use in the automatic classification based on the document type, assigning a minimum confidence threshold to at least one of the one or more classifiers, or any combination thereof.
However, Priestas teaches: wherein the automatic classification further comprises prioritizing results from each classifier based on a classifier order in the RPA workflow, selecting classifiers of the one or more classifiers for use in the automatic classification based on the document type, assigning a minimum confidence thresholds to at least one of the one or more classifiers, or any combination thereof, and the automatic extraction further comprises prioritizing results from each extractor based on an extractor order in the RPA workflow, selecting extractors of the one or more extractors for use in the automatic extraction based on the document type, assigning a minimum confidence threshold to at least one of the one or more extractors, or any combination thereof. (Priestas – [0033] [0038] The domain model 104 can be designed to prioritize flexibility or performance speed in different examples. The document processing system 100 can therefore be configured to compare a variety of fields and field types across multiple documents while the domain model 104 can validate the fields. In an example, the document processing system 100 can provide GUIs for user validation of the fields.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Ghatage with Priestas since both inventions are in the same field of endeavor of artificial intelligence (AI) workflow processes. Adding the teaching of Priestas to include automate process for applying different domain models for classifications of documents. One of ordinary skill in the art would have been motivated to make such modification for autonomous execution of categorizing a plurality of documents with little or no human intervention.
Regarding dependent claim 28, Ghatage does not explicitly teach: execute an extractor training module that facilitates completion of a feedback loop for the one or more extractors.
However, Priestas teaches: execute an extractor training module that facilitates completion of a feedback loop for the one or more extractors. (Priestas – [0040-0041] In the event a user does not approve the data, the user can make the changes via the GUI or the user may flag the data for other reviews. The changes or edits made by the user to the extracted information can be stored within the document processing system 100 and used to train one or more of the intent analyzer 106 and the domain model 104 by the feedback collector 118.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Ghatage with Priestas since both inventions are in the same field of endeavor of artificial intelligence (AI) workflow processes. Adding the teaching of Priestas to include automate process for applying different domain models for classifications of documents. One of ordinary skill in the art would have been motivated to make such modification for autonomous execution of categorizing a plurality of documents with little or no human intervention.
Regarding dependent claim 29, Ghatage teaches: execute a classification validation module providing an interface to review, correct, and/or manually process files for the automatic classification. (Ghatage − [0017] [0019] [0020] [0025] The mappings are transmitted to an RPA system which executes one or more automated processes by consuming the mappings. In an example, the mappings can also be displayed for manual validation on one or more output user interfaces.)
Regarding dependent claim 30, Ghatage does not explicitly teach: execute an extractor training module that facilitates completion of a feedback loop for the one or more extractors.
However, Priestas teaches: execute an extractor training module that facilitates completion of a feedback loop for the one or more extractors. (Priestas – [0040-0041] In the event a user does not approve the data, the user can make the changes via the GUI or the user may flag the data for other reviews. The changes or edits made by the user to the extracted information can be stored within the document processing system 100 and used to train one or more of the intent analyzer 106 and the domain model 104 by the feedback collector 118.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Ghatage with Priestas since both inventions are in the same field of endeavor of artificial intelligence (AI) workflow processes. Adding the teaching of Priestas to include automate process for applying different domain models for classifications of documents. One of ordinary skill in the art would have been motivated to make such modification for autonomous execution of categorizing a plurality of documents with little or no human intervention.
Regarding dependent claim 31, Ghatage teaches: execute a data extraction validation module providing an interface to correct and/or manually process data points from the automatic extraction. (Ghatage − [0017] [0019] [0020] [0025] The mappings are transmitted to an RPA system which executes one or more automated processes by consuming the mappings. In an example, the mappings can also be displayed for manual validation on one or more output user interfaces.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Ghatage with Priestas since both inventions are in the same field of endeavor of artificial intelligence (AI) workflow processes. Adding the teaching of Priestas to include automate process for applying different domain models for classifications of documents. One of ordinary skill in the art would have been motivated to make such modification for autonomous execution of categorizing a plurality of documents with little or no human intervention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177